The plaintiff in error E.J. Hubbard, and one R.A. Adkisson, were jointly charged with conveying 14 quarts of beer from a point in the town of Lawton, Comanche county, unknown, to 514 Fourth street, city of Lawton. Upon his separate trial plaintiff in error was convicted, and his punishment assessed at 30 days' confinement in the county jail and a fine of $100. From the judgment rendered on the verdict, he appeals.
The errors assigned question the sufficiency of the evidence to support the verdict, and that the court erred in one of the instructions given. An examination of the record discloses that the evidence abundantly supports the verdict and no material error appears that would in any way tend to prejudice the substantial rights of the plaintiff in error.
The judgment is therefore affirmed.